AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the day of , 2009, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the "Fund Accounting Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Jordan Opportunity Fund and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit S to the Agreement is hereby added and attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANCORP FUND SERVICES, LLC PORTFOLIOS By: By: Name:Robert M. Slotky Name:Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit S to the Professionally Managed Portfolios Fund Accounting Servicing Agreement Name of Series Date Added Jordan Opportunity Fund on or after , 2009 Multiple Series Trust FUND ACCOUNTING SERVICES FEE SCHEDULE at , 2009 Annual Fund Accounting Fee Per Fund* Base fee on the first $100 million plus 1.50 basis point on the balance Annual Base Fee on First $50Million Per Fund* $36,000 per domestic equity fund, $30,000 for each additional fund $40,000 per domestic balanced fund, $34,000 for each additional fund $42,000 per domestic fixed income or money market fund, $36,000 for each additional fund $46,000 per international or global equity funds, $40,000 for each additional fund Plus Out-Of-Pocket Expenses – Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ·Pricing Services ·$.15Domestic and Canadian Equities ·$.15Options ·$.50Corp/Gov/Agency Bonds ·$.80CMO's ·$.50International Equities and Bonds ·$.80Municipal Bonds ·$.80Money Market Instruments ·$125 /Fund/Month - Mutual Fund Pricing ·$2.00/Foreign Equity Security/Month for Corporate Action Service ·$125 /Month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$1.50 /CMO/Month ·$.25/Mortgage Backed/Month ·$300 /Month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$.60 on the first 100 securities per day ·$.44 on the balance of securities per day Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple class funds, master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule above. Windowpane Advisors, L.L.C. By: Name: Title:Date: 2
